Citation Nr: 0928056	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  08-13 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for loss of sense of 
smell.

2. Entitlement to service connection for shortness of breath. 

3. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1946 to December 1949.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in December 2006, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims folder shows that correspondence has 
been received from Disabled American Veterans (DAV) in 
November 2006, January 2007 and May 2008, however the 
Veteran's power of attorney designating DAV as his 
representative is not in the file.  Clarification from the 
Veteran is necessary as to whether he desires DAV to 
represent him.  

Further, the Veteran on his Form 9 Appeal received in May 
2008, indicated that he wanted a Travel Board hearing.  In 
November 2008 he confirmed his request for a Travel Board 
hearing.  

To ensure procedural due process, the case is REMANDED for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Notify the Veteran that he may appoint 
a representative, to include DAV, and 
provide the appropriate appointment form. 

2. Schedule the Veteran for a hearing 
before the Board at the Regional Office.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

